Citation Nr: 1810384	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-23 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to toxin exposure at Camp Lejeune and the El Toro Marine Corp Air Station.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to toxin exposure at Camp Lejeune and the El Toro Marine Corp Air Station.

3.  Entitlement to service connection for coronary artery disease (CAD), status-post coronary artery bypass graft, (CABG) to include as due to toxin exposure at Camp Lejeune and the El Toro Marine Corp Air Station.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for bullous vasculitis resulting from VA treatment.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  Diabetes mellitus did not have its clinical onset in service, was not exhibited within the first post service year; and is not otherwise related to active duty, to include any exposure to contaminants.

2.  CAD did not have its clinical onset in service, was not exhibited within the first post service year; and is not otherwise related to active duty, to include any exposure to contaminants.

3.  The Veteran's peripheral neuropathy of the lower extremities is attributable to non-service connected type II diabetes mellitus.

4.  Although bullous vasculitis resulted from VA treatment, the additional disability is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital/medical treatment, or an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in service and may not be presumed to have been incurred in service, including as due to exposure to contaminants.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 17.400 (2017).

2.  CAD was not incurred in service and may not be presumed to have been incurred in service, including as due to exposure to contaminants.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 17.400 (2017).

3.  Peripheral neuropathy of the lower extremities was not incurred in service and may not be presumed to have been incurred in service, including as due to exposure to contaminants.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 17.400 (2017).

4.  The criteria for compensation under 38 U.S.C. § 1151 for bullous vasculitis, have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act (VCAA) in September and December 2009 letters.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, VA records.  VA has obtained medical opinions on the Section 1151 claim.  No VA examinations are necessary to decide the remaining claims, because there is adequate evidence of record to decide them, and there is no indication that the Veteran's disabilities are attributable to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303 (d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303 (a).

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309 (a), including coronary artery disease and diabetes mellitus.  See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for coronary artery disease and diabetes if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307 (d).

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to contaminants (defined as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune (contaminated water), even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and/or Marine Corps Air Station New River in North Carolina, during the period beginning on August 1, 1953 and ending on December 31, 1987. Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. pt. 3). This presumption may be rebutted by affirmative evidence to the contrary.  Id.

The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune: kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer.  Id.  CAD, diabetes mellitus, and peripheral neuropathy are not diseases for which presumptive service connection based on exposure to contaminated water at Camp Lejeune may be granted.  Id.

Notwithstanding the foregoing presumption provisions for exposure to contaminated water at Camp Lejeune, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107, 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that coronary artery disease, diabetes mellitus and peripheral neuropathy of the lower extremities are caused by in-service exposure to contaminated water at Camp Lejeune, North Carolina, as well as from exposure at the El Toro (Marine Corps Air Station (MCAS).  Service records document that the Veteran served at Camp Lejeune.  Although the service records do not specifically document any service at the El Toro MCAS, the Veteran received a June 1971 physical relating to "aeronautical adaptability."  It therefore seems consistent that the Veteran served at the El Toro MCAS.  

No service treatment record documents any reports of diabetes mellitus, CAD or peripheral neuropathy.  Clinical evaluations of the Veteran were grossly normal.  See May 1969, June 1971 and April 1973 Reports of Medical Examination.  

As noted, type II diabetes mellitus, peripheral neuropathy and CAD are not subject to presumptive service connection.  Here, other than the Veteran's assertions, there appears no affirmative evidence suggesting that these disabilities are related to any presumed exposure to contaminants at Camp Lejeune or the El Toro MCAS.  The Veteran's assertions are not competent and probative, because a question such as this is beyond the purview of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

No otherwise competent evidence attributes CAD, type II diabetes mellitus or peripheral neuropathy to service.  These disabilities did not manifest until many years after service.  VA clinical evidence shows that the Veteran's peripheral neuropathy of the lower extremities is related to the type II diabetes mellitus.  

Entitlement to service connection for type II diabetes mellitus, peripheral neuropathy of the lower extremities and CAD is denied.  The Board acknowledges the Veteran's service at Camp Lejeune and the El Toro MCAS, and the presumption of exposure to contaminants that applies in this case.  However, no competent evidence attributes these disabilities to service, including any presumed exposure to contaminants.  The diagnosed and claimed disabilities are not subject to presumptive service connection.  Accordingly, the claims must be denied.  Gilbert, supra. 

Section 1151 Claim

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Along these lines, the Court has held that it cannot be presumed that a complication was not discussed because it was not recorded.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).  That is, a VA consent form without listing a possible complication is not negligence per se.  Id. at 239-41.

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be filed in the patient's health record. 38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is claiming that VA treatment resulted in a rash, i.e. bullous vasculitis, and he seeks compensation under 38 U.S.C. § 1151 for this additional disability.  

VA records document that in July 2009 the Veteran's antihypertensive medication was adjusted to Diovan (valsartan).  The record documents that the Veteran had a history of a "vasculitis type reaction to lisinopril," but was "willing to try the VA preferred [D]iovan."  

Private dermatology records dated in November 2009 document that the Veteran broke out in a vascular rash at that time, and sought treatment.  The dermatology records clearly identify the Diovan as the cause of the rash.  

VA obtained medical opinions dated in January and February 2010, with the VA examiner assessing bullous vasculitis and agreeing with the private dermatologist that Diovan was the cause of the Veteran's rash.  

In May 2010, VA obtained another medical opinion to address the merits of the claim.  Based upon a review of the claims file, including the evidence outlined above, the examiner concluded that it was less likely than not that the outbreak was caused by or a result of carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on VA's part in furnishing care.  The examiner stated that here was no indication that the skin reaction would occur, but noted that with any medication there was a small but finite risk of an allergic reaction.  He noted the history of allergic reaction to lisinopril, but explained that this drug was in a different class of medications from Diovan (valsartan), and that it was common practice to switch to a drug such as Diovan when there was an allergy to a drug such as lisinopril.  He indicated that there was no other indication of a possible allergic reaction in the history, other than to Lisinopril, and that the Veteran's medication was immediately ceased by VA upon the occurrence of the rash.  

There is no doubt that the Veteran incurred additional disability from the prescription of Diovan on VA's part.  However, the mere occurrence of an additional disability does not establish causation. 

It is salient to the Board that the Veteran's prescription was changed from lisinopril to Diovan due to an apparent allergic reaction to lisinopril.  However, the May 2010 VA examiner has stated that the change between these two medications was common practice and, notwithstanding, the Veteran's rash was a foreseeable side effect of the Diovan.  The VA examiner stated that VA acted without fault in prescribing the medication, and that VA acted promptly in discontinuing the medication when the rash occurred.  Accordingly, the Board concludes that VA acted reasonably and without fault in prescribing Diovan.  Gilbert, supra.  

Likewise, at the time the Veteran was prescribed Diovan, a history of an allergic skin reaction to lisinopril was noted.  It is thus apparent that at the time VA changed the Veteran's antihypertensive medication to Diovan a possible allergic reaction, including a rash, was contemplated by the Veteran as a side effect.  Certainly, the possibility of an allergic reaction, including a rash, was the type of risk that a reasonable health care provider would have discussed.  Moreover, the May 2010 VA examiner stated that the allergic reaction was a foreseeable, albeit unlikely, result of the medication.  Thus, the occurrence of the rash as the result of the medication change was an event reasonably foreseeable.  Gilbert, supra.

The Board has considered the Veteran's contentions and acknowledges the unfortunate consequences of the medication change.  However, for the reasons set forth above, the Board concludes that the greater weight of probative evidence is against finding that the additional disability was the result of fault on VA's part, or an event not reasonably foreseeable.   



ORDER

Entitlement to service connection for type II diabetes mellitus, to include as due to toxin exposure at Camp Lejeune and the El Toro Marine Corp Air Station, is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to toxin exposure at Camp Lejeune and the El Toro Marine Corp Air Station, is denied.

Entitlement to service connection for CAD, status-post CABG, to include as due to toxin exposure at Camp Lejeune and the El Toro Marine Corp Air Station, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for bullous vasculitis resulting from VA treatment is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


